 Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 1 of 24
                                                                  1

                UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF LOUISIANA
DE'JUAN THOMAS,
     Plaintiff

     V.                      3:17-cv-01595-SDD-EWD

SALLY GRYDER, JAMES LEBLANC,
JERRY GOODWIN, DOES 1-10
     Defendants
_______________________________________________________
BRIAN McNEAL,
     Plaintiff

     V.                      No. 18-cv-00736-JWD-EWD

LOUISIANA DPS&C, et al
     Defendants
________________________________________________________
ELLIS RAY HICKS,
     Plaintiff

     V.                      No. 19-108-SDD-RLB

LOUISIANA DPS&C, et al
     Defendants
________________________________________________________
              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF LOUISIANA
RODNEY GRANT,
     Plaintiff

     V.                      Case No.17-cv-2797-NJB-DEK

MARLIN GUSMAN, et al
     Defendants




            SOUTHERN COURT REPORTERS, INC.
                     (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 2 of 24
                                                                       2

1                DEPOSITION OF SECRETARY JAMES LEBLANC,
2    given in the above-entitled causes, pursuant to
3    the following stipulation, before Raynel E.
4    Schule, Certified Shorthand Reporter in and for
5    the State of Louisiana, at the Louisiana
6    Department of Public Safety and Correction, 604
7    Mayflower Street, Baton Rouge, Louisiana, 70802,
8    commencing at 10:00 o'clock a.m., on Thursday,
9    the 23rd day of May, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                 SOUTHERN COURT REPORTERS, INC.
                          (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 3 of 24
                                                                       13

1         and Pardon and Parole Board.            Is that
2         right?
3    A.    That's correct, and -- and Juvenile
4         Services -- OJJ, Juvenile Services.
5    Q.    So what you operationally over -- oversee
6         includes corrections, probation and parole,
7         Prison Enterprises, correct?
8    A.    Correct.
9    Q.    Okay.    As Secretary, you're responsible for
10        the inmates sentenced to the custody of the
11        DOC, correct?
12   A.    Correct.
13   Q.    Whether or not they're in a state-run
14        facility, a parish-run facility, or
15        private-facility.        Is that correct?
16   A.    Correct.     That's correct.
17   Q.    And if the Department of Corrections has a
18        legal duty to do something with regards to
19        an inmate, it's your job as Secretary to
20        make sure that happens, correct?
21   A.    Correct.
22   Q.    For example, the Department of Corrections
23        has a legal duty to feed its inmates,
24        right?
25                    MR. EVANS:



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 4 of 24
                                                                       15

1         you as Secretary?
2    A.    It -- yeah, it does, and but there are
3         other parties that are involved in that
4         responsibility.
5    Q.    It's the Department of Corrections' duty to
6         timely release inmates, correct?
7                    MR. EVANS:
8                    Object to form.
9                    You can answer.
10                   THE WITNESS:
11                   It -- yeah, it is.          It's -- it's
12            our responsibility along with the Clerk
13            of Courts, along with the Judges, and
14            along with the Sheriffs Association.
15   BY MR. MOST:
16   Q.    And the department is -- of corrections is
17        legally bound to release inmates on their
18        release date, correct?
19                   MR. EVANS:
20                   Object to form.
21                   You can answer.
22                   THE WITNESS:
23                   Yes.
24   BY MR. MOST:
25   Q.    For example, the Department can't release



                 SOUTHERN COURT REPORTERS, INC.
                          (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 5 of 24
                                                                       20

1         relevant laws, correct?
2    A.    Correct.
3    Q.    There's people here at the DOC whose job it
4         is to calculate people's release date,
5         correct?
6    A.    Correct.     There's people throughout the
7         department, not just here but --
8    Q.    Yeah.
9    A.    -- throughout the department.
10   Q.    Right, some of them are here at
11        headquarters; some of them are at David
12        Wade, et cetera?
13   A.    Right, and each individual prison.
14   Q.    Those people fall within that
15        Classifications Department.            Is that right?
16   A.    Correct.     Called Preclass at Headquarters.
17   Q.    Sometimes those people calculate an
18        inmate's sentence and find out that the
19        inmate is passed their release date,
20        correct?
21   A.    I would think occasionally that happens,
22        yes.
23   Q.    Those --
24   A.    Not -- you know, the --the issue of
25        calculating an issue of maybe finding



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 6 of 24
                                                                       22

1         been a problem with releasing people
2         earlier than their release dates?
3                    MR. EVANS:
4                    Object to form.
5                    You can answer.
6                    THE WITNESS:
7                    Earlier than their release dates,
8             no.
9    BY MR. MOST:
10   Q.    Has there been a problem with releasing
11        people later than their release dates?
12   A.    There -- there has been issues, yes.
13   Q.    When did you first learn about those
14        issues?
15   A.    Well, I think 2012 probably would be the --
16        the start of it, and when I was approached
17        by Governor Jindal's group that were doing
18        the Lean Six Sigma and -- so they came to
19        us and asked us what -- you know, what
20        areas is probably your biggest challenge
21        and -- and, you know, time comp has been a
22        real complicated issue throughout our
23        department.     It's a -- I call it a living
24        document, because it changes every year
25        depending on legislation that's changed.



                 SOUTHERN COURT REPORTERS, INC.
                          (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 7 of 24
                                                                       33

1         Administration.       It wasn't the Governor's
2         Office.
3    Q.    Yeah.
4    A.    It was the Commissioner's Office at the
5         time.
6    Q.    The Commissioner's Office came to you and
7         said what are some issues that we can look
8         into, you suggested time computation.                They
9         did the Six Sigma Process, and it was
10        through that Six Sigma Process that you
11        learned there was a problem with people
12        being held past their release dates,
13        correct?
14   A.    Correct.
15   Q.    Okay.     So let's take a look at that Six
16        Sigma document.
17   A.    Okay.
18   Q.    Okay.     Let's mark this as "Exhibit A."
19        (Counsel hands document to witness.)                Okay.
20        So is this the document about the Six Sigma
21        thing you were just describing?
22   A.    Correct.
23   Q.    You've seen this document before?
24   A.    I have.
25   Q.    Okay.     On the third page it lists you as



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
      Case 3:17-cv-01595-EWD    Document 71-1   06/20/19 Page 8 of 24
                                                                        46

1    A.    Okay.    So I would assume that that's what
2         they -- you know, that they -- I think they
3         had supervisor, and they -- and they
4         improved that -- that area.             I think that's
5         what they did.
6    Q.    But you learned when you read this document
7         back in approximately 2012, that there was
8         an issue with inconsistencies in the
9         quality of the work of the time computation
10        people, correct?
11   A.    Yes.
12   Q.    Okay.    Flip to the page that's entitled,
13        "Recommendations."         It's about four or five
14        pages later.
15   A.    Okay.
16   Q.    These are recommendations from the Six
17        Sigma team to the Department of
18        Corrections.         Is that right?
19   A.    Correct.
20   Q.    Which of these did you implement?
21   A.    The first bullet, the second bullet, third
22        bullet, fourth bullet, and the fifth
23        bullet.     All of them.
24   Q.    What did you do to provide consistency of
25        procedures and training, which is the third



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
      Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 9 of 24
                                                                       47

1         bullet?
2    A.    They -- I mean, they established a training
3         procedure that's in our department
4         regulation to train people when they come
5         on.    I mean, they developed a -- I forget
6         the name of it.        It's a -- it's a training
7         manual.
8    Q.    That has been created?
9    A.    Yes, sir.
10   Q.    When was that created?
11   A.    I don't know the date.          I'm sorry.
12   Q.    Okay.     Was it within the last year?
13   A.    No.     It was before that.
14   Q.    Okay.     So from this investigation back in
15        2012, you learned that thousands of people
16        are being held by the Department of
17        Corrections past their release date, right?
18   A.    I learned that there was a problem in the
19        system.     I didn't learn that the Department
20        of Corrections was holding them past their
21        release date.        I learned that there was
22        some problems between the Judges, the DAs,
23        and the Sheriffs in providing adequate
24        documentation that we could release people,
25        and if I didn't have that adequate



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 10 of 24
                                                                       48

1         documentation, I can't release them.
2         That's what I learned.
3    Q.    But you learned that thousands of people in
4         the custody of the Department of
5         Corrections for whatever reason were being
6         held past their release date, correct?
7    A.    I did.
8    Q.    Did anyone get fired at the Department of
9         Corrections because of that?
10   A.    No, because it -- it wasn't -- you know,
11        people have been fired over time because of
12        -- of miscalculations, but no, nobody got
13        fired over that because it wasn't just our
14        fault.
15   Q.    Did anyone get demoted?
16   A.    Not that I'm aware of.
17   Q.    Anyone get their dock -- their pay docked?
18   A.    I mean, since -- you're -- you're talking
19        about that day?
20   Q.    As a result of this investigation.
21   A.    No, no, not -- that wasn't an
22        investigation.
23   Q.    What do you call the --
24   A.    That's a study.
25   Q.    Okay.    Did anyone get their pay docked as a



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD    Document 71-1   06/20/19 Page 11 of 24
                                                                        49

1         result of this study?
2    A.    No.
3    Q.    A reprimand of any kind?
4    A.    No.
5    Q.    Okay.
6    A.    Again, not that I'm aware of.              There's --
7    Q.    Sure.
8    A.    -- four people between me and -- and that
9         group, so if they did, I wasn't aware of
10        it.
11   Q.    Okay.
12   A.    That's probably a better answer.               I'm not
13        aware of anybody being --
14   Q.    Yep, and I can only ask you what you're
15        aware of so.        Okay.   So let's try and
16        figure out from this document where the
17        delay came from.        Will you look at that
18        page that says, "Statewide Vitals Pre &
19        Post LSS."
20   A.    Where are you in the document?
21   Q.    It's sort of in the -- the middle.                It's --
22   A.    Statewide Vitals again?
23   Q.    Yeah, the first page that says, "Statewide
24        Vitals."
25   A.    All right.



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 12 of 24
                                                                       50

1    Q.    And do you see where it says the baseline
2         was cycle times days, conviction to time
3         computation completed, 110 days?
4    A.    Huh-huh.
5    Q.    Okay.
6    A.    Yes.
7    Q.    Okay.    So this study figured out that the
8         average from when a person got sentenced or
9         convicted to when their time was calculated
10        by the Department of Corrections was an
11        average of 110 days, right?
12   A.    Yes.
13   Q.    Okay.    Will you turn to the page that says,
14        "Process Map & Cycle Time," and I'm going
15        to supplement this with -- you can't see it
16        on this, the comments that were also in the
17        PDF, which is right here (indicating).
18        Okay.    So we learned that the total time is
19        110 days, and you can see that this process
20        map looks at the different pieces of that
21        time, although you can see from the
22        comments, it leaves out one thing, which is
23        it says on this page here, on the comments
24        page, it says, "This does not include the
25        time it sat in the 'inbox' waiting to be



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 13 of 24
                                                                       51

1         worked on."     Do you see that?
2    A.    I do.
3    Q.    Okay.    So this process map --
4    A.    Who's Darryl?
5    Q.    Do you know who Darryl is?
6    A.    Unh-unh.
7    Q.    I don't either.
8    A.    Okay.    I was just -- okay, I mean, can we
9         depend on Darryl for these comments?
10   Q.    I can't answer that question.
11   A.    No, I can't either so I'm -- I mean, I'm --
12   Q.    Sure.
13   A.    This is --
14   Q.    So this process map shows that the Six
15        Sigma investigation found it took 19.6 days
16        to get from the clerk of court --
17   A.    Which -- you're back on this document
18        (indicating)?
19   Q.    Yeah.
20   A.    Okay.
21   Q.    19.6 days to get from the clerk of court to
22        the jail, right?
23   A.    Huh-huh.
24   Q.    And then from the jail to the Preclass
25        facility 11 days, right?



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 14 of 24
                                                                       52

1    A.    Correct.
2    Q.    So that's -- that's about 30 days before it
3         gets to the Department of Corrections,
4         right?
5    A.    Huh-huh, correct.
6    Q.    So the Department of Corrections is
7         responsible for the time after that at --
8         at least, right?
9    A.    Correct.
10   Q.    Okay, and we know that the total is 110
11        days, right?
12   A.    Yeah, I think that's what it said.
13   Q.    Okay.    So the majority of the -- the time
14        is in the hands of the Department of
15        Corrections?
16   A.    Well, what is the 7.27 days?
17   Q.    From my read of this document, that appears
18        to be from the time they actually start
19        working on a case to when they complete it.
20        Does that look right to you?
21   A.    Yeah.    I don't quite get the -- I -- I
22        mean, yeah, that's what it looks like to me
23        it takes 7.2 days to get them ready.
24   Q.    Huh-huh, okay.       Okay.    I think we're done
25        with this document, which is great.               Okay.



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 15 of 24
                                                                       54

1         -- with the modernization project, which we
2         have gotten off the ground again, you know,
3         is -- is going to help resolve the problem,
4         and, you know, we're working on -- on --
5         still continuing to work on improving the
6         system and -- and hopefully this resolution
7         will help us get to where we need to be.
8    Q.    And by the modernization pro -- thing, are
9         you describing the effort to replace CAJUN
10        with a new computer system around 2015?
11   A.    Correct.    Well, I mean, it -- now, it's --
12        it's off the ground again.           We have --
13        they've assigned -- the division has
14        assigned seven or eight people to us to --
15        to start that project again.
16   Q.    So in approximately 2015, a couple of
17        million dollars was spent to get a new
18        computer system to replace CAJUN?
19   A.    Right.
20   Q.    The new computer system didn't work, and so
21        the Department went back to CAJUN, correct?
22   A.    Correct.
23   Q.    The next data point I have about this issue
24        comes in 2017, and I'll have you look at
25        this document, which we're going to mark as



                 SOUTHERN COURT REPORTERS, INC.
                          (504)488-1112
     Case 3:17-cv-01595-EWD    Document 71-1   06/20/19 Page 16 of 24
                                                                        55

1         "Exhibit C."        (Counsel hands document to
2         witness.)    This appears to me to be a grant
3         application from the Department of
4         Corrections to the Federal Government.
5         Have you seen this before?
6    A.    You -- you know, I -- I have.              I've -- I've
7         looked at it.
8    Q.    Okay.    Is it a grant application from the
9         Department of Corrections --
10   A.    Yes.
11   Q.    -- to the Federal Government?
12   A.    It -- it is -- it is, right.             Is this the
13        complete document?
14   Q.    There is the first --
15   A.    I have 15 of 19 --
16   Q.    Okay.
17   A.    -- so I don't have the whole document.
18   Q.    Exactly.    Okay.      Does this appear to be the
19        first 15 pages?
20   A.    Yeah, yeah.
21   Q.    I'm not trying to hide anything.               I'm --
22   A.    No, no, I know you're not.             I -- I just --
23   Q.    -- trying to save on printed paper.
24   A.    -- I just -- I was wondering if I had
25        signed this as an applicant.             That's why I



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 17 of 24
                                                                       56

1         was looking for the last page.
2    Q.    Got it.     Okay, but you reviewed it at some
3         point?
4    A.    Yeah, I'm sure I did.         I don't -- I mean, I
5         don't -- we have a Grant Application
6         Section that -- that spends the time doing
7         this --
8    Q.    Huh-huh.
9    A.    -- and ultimately, I -- you know, I don't
10        always have the time to read verbatim every
11        grant application.        Knowing the gist of
12        this is to develop a web portal --
13   Q.    Huh-huh.
14   A.    -- for the department to communicate with
15        those people that we have a hard time
16        communicating with.
17   Q.    Right.     So if you look at Page 4 --
18   A.    Okay.
19   Q.    -- in the second paragraph, it says, "In
20        2017 the Department of Public Safety &
21        Corrections had an average of 200 cases per
22        month considered an 'immediate release' due
23        to these deficiencies," correct?
24   A.    Correct.
25   Q.    Two sentences later it says, "A review of



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 18 of 24
                                                                       57

1         these releases indicate the offenders were
2         held in custody an average of 49 days past
3         the date they would have been eligible for
4         diminution of sentence release," right?
5    A.    Correct.
6    Q.    So -- so in 2017 at least there were about
7         200 people per month or about 2400 per year
8         being held past their release date for an
9         average of 49 days, correct?
10   A.    Correct, but I -- I don't know whether this
11        is eliminating the -- the good time
12        credits.
13   Q.    Okay.
14   A.    I mean, I -- I think we, you know -- I'm
15        not sure if it does or not.
16   Q.    Sure.     And by "good time credit," you mean
17        CTRP credit, not statutory good time,
18        right?
19   A.    Yeah.     I'm sorry.     That's it.
20   Q.    Yeah.     I just want to make sure we're on
21        the same page.
22   A.    Yeah, that's correct.
23   Q.    Okay.     So this is about five years after
24        the Six Sigma report, this -- this
25        testiment, right?



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 19 of 24
                                                                       61

1                     MR. MOST:
2                     If you need electronic copies of
3             any of this, let me know.            I think I
4             got it all from you guys.
5    BY MR. MOST:
6    Q.    So Secretary LeBlanc, in 2017, the
7         Louisiana Legislative Auditor came out with
8         a report entitled, "Management of Offender
9         Data:     Processes for Ensuring Accuracy
10        Department of Corrections," correct?
11   A.    Correct.
12   Q.    And this is excerpts of that report,
13        correct?
14   A.    Yes.
15   Q.    Did you see this report when it came out in
16        2017?
17   A.    I did.
18   Q.    All right, and you were part of the back-
19        and-forth with the auditor providing
20        information, et cetera?
21   A.    Correct.     I was -- you know, ultimately, I
22        met with the auditors, you know,
23        occasionally.       I mean, our staff were
24        meeting with them more -- you know, on more
25        occasions than -- than I.



                  SOUTHERN COURT REPORTERS, INC.
                           (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 20 of 24
                                                                       62

1    Q.    If you look at Page 3, which is the second
2         page --
3    A.    Okay.
4    Q.    -- these are some of the top line findings
5         of the Legislative Auditor; is that right?
6    A.    Correct.
7    Q.    It says, "Among other things" --
8    A.    Now, the definition of findings sometimes
9         is a little -- you've got to be careful on
10        how you use that word.
11   Q.    Sure.
12   A.    So anyway, these -- they don't refer to
13        these as findings.
14   Q.    You are correct.       It says, "We identified
15        the following issues."
16   A.    Right.
17   Q.    So these are issues the auditor identified.
18        Is that fair?
19   A.    Correct.
20   Q.    Okay.    As a lawyer, I appreciate --
21        appreciate the precision.           That's good.
22        One of the identified issues is "DOC's
23        process for calculating offender release
24        dates is inconsistent, which can result in
25        errors," right?



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD    Document 71-1   06/20/19 Page 21 of 24
                                                                        63

1    A.    Correct.
2    Q.    And it says, "DOC does not have any
3         policies, procedures, manuals or
4         agency-wide guidance that details the
5         correct ways to calculate release dates,"
6         correct?
7    A.    Correct.
8    Q.    Okay.
9    A.    Now, if I can, I -- I would refer to our
10        response to those, and I don't have that in
11        front of me, but I would ask that that at
12        least be included in the statements that
13        we're talking about right now, because when
14        you look at -- at the error rate in our
15        department, one thing they looked at was
16        the error rate, and they didn't understand
17        that it was a hundred entries in every file
18        and ended up being an error rate of .26 of
19        one percent, and I know I think we all
20        probably admit that we make errors
21        occasionally, you know, so it was a pretty
22        good -- pretty good percentage in my -- in
23        my opinion of the error rate that we were
24        calculating.        They didn't -- they didn't
25        understand the process in my opinion.



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 22 of 24
                                                                       69

1    Q.    And a couple of sentencing -- couple of
2         sentences in, it says, "A training booklet
3         has been started."        Do you see that?
4    A.    Yes.
5    Q.    Okay.     It says, "A training booklet has
6         been started to step an employee through
7         that" -- "through the time computation
8         process to determine if the offender needs
9         recalculating and what Time Computation Act
10        the offender will fall under."             So do you
11        see that?
12   A.    I do.
13   Q.    And then it says, "Additionally, DOC plans
14        to provide a basic Pre-Class and Time
15        Computation training program to all new
16        hires in that department," right?
17   A.    Correct.
18   Q.    So the fact that it says "DOC plans to"
19        suggests that there wasn't previously a
20        training program provided to all new hires?
21   A.    It does.
22   Q.    Any reason to believe this statement is
23        false?
24   A.    No.     If we said it, then obviously it
25        isn't.



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 23 of 24
                                                                       70

1    Q.    Do you know if this training booklet that
2         says was -- had been started has been
3         completed?
4    A.    No.
5    Q.    I'm going to pop over to a newspaper
6         article, which I'm going to label "Exhibit
7         F."     (Counsel hands document to witness.)
8         And if you'll look at page -- well, look at
9         the last page.      It says at the top, "In
10        addition to their attempts to replace
11        CAJUN," and this is an article dated
12        February 17, 2019, correct?
13   A.    Yes.
14   Q.    "In addition to their attempts to replace
15        CAJUN, LeBlanc wrote that DOC was working
16        on a new training manual for the time
17        computation staff.        More than a year later,
18        that manual remains unfinished."              It has
19        got a quote from Pastorick, "While not
20        fully completed, we anticipate completion
21        in the near future," correct?
22   A.    Correct.
23   Q.    So in 2017 the DOC says it was starting
24        this training document, and in 2019, it's
25        not fully completed, correct?



                   SOUTHERN COURT REPORTERS, INC.
                            (504)488-1112
     Case 3:17-cv-01595-EWD   Document 71-1   06/20/19 Page 24 of 24
                                                                       71

1    A.    Yeah, that's what this says, yeah.
2    Q.    Do you have any reason to -- to believe
3         what Pastorick said here is not true?
4    A.    No, I don't have any reason to believe it's
5         not true.
6    Q.    Without a training manual you can expect
7         people to make errors, correct?
8                     MR. EVANS:
9                     Object to the form.
10                    You can answer.
11                    THE WITNESS:
12                    Yeah.
13   BY MR. MOST:
14   Q.    And some of those errors might include
15        people being held past their release date,
16        correct?
17                    MR. EVANS:
18                    Same objection.
19                    You can answer.
20                    THE WITNESS:
21                    It could.
22   BY MR. MOST:
23   Q.    Do you know what the status of that
24        training manual is today?
25   A.    I don't.     I'll know by the end of the day.



                 SOUTHERN COURT REPORTERS, INC.
                          (504)488-1112
